Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-17 are pending, of which claims 1, 9 and 17 are independent.  
The application was filed on 8/31/20 and does not claim any foreign priority and does not claim any domestic benefit.  This application does not currently have assignment information on file.

Information Disclosure Statement
 	The information disclosure statement (IDS) filed on 8/31/20 have been considered.

Oath/ADS
An Application Data Sheet was submitted 8/31/20, and an Oath/declaration was submitted on 8/31/20.
Comments
Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  M.P.E.P. 2173.01(I).  It is respectfully submitted that each claim is to be interpreted based on the language of the claim itself, so long as that interpretation is consistent with the specification.  Further, "though understanding of the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment."  M.P.E.P. 2111.01(II).  
It is noted that care be taken such that the claims themselves explicitly recite all the claimed elements relied upon in overcoming the rejections set forth herein.  That is, for any additional limitations discussed in the specification to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  Appropriate consideration of each and every feature of the claims has been made.  
Applicants’ representative is welcome and encouraged to contact the examiner (Maryam Ipakchi) to discuss the application in an attempt to expedite prosecution.  The examiner may be reached via telephone at 571-270-3237, via direct fax at 571-270-4237 and/or via electronic mail (Maryam.ipakchi@uspto.gov) provided written authorization to communicate thereby is provided.  The written authorization may be submitted via EFS-Web, mail, or fax. It cannot be submitted by email. (see, MPEP 502.03).  Sample authorization language:  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 
Interview requests may be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.

Additional Art
	While not applied below, further to the art applied in related applications, examiner particularly notes the following additional art considered relevant US 20150256796 A1 to Ma pertaining to systems and methods of using live video chat in social networking.

         Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected as the term "fixed position at which the interactive chat message item was selected within the user interface" in each of independent claims 1, 9 and 17 is a relative term/phrase which renders the claim indefinite as to how the determination of “fixed position” is made.  More particularly, e.g., the terms "interface" or “chat message item” themselves are not defined by the claim or the specification and the specification does not provide a standard for ascertaining the requisite degree of how a determination of “fixed position” is made (e.g., fixed relative to a list of items or fixed relative to a coordinate of the screen?).  Additionally, each of independent claims 1, 9 and 17 recite the limitation "fixed position within the chat interface” and “a first subset.”  While FIGS. 2A and 2B and [0028]-[0029] of the originally filed specification appear to discuss a relative fixing of a selected message to newer messages, the combination of claimed features pertaining to the “fixed position”, “the region of the user interface” and “a first subset” appear to be relative to something about the interface which is not definitively set forth in a way for one of ordinary skill in the art to be apprised of the scope of the invention.   The dependent claims are rejected at least due to their dependency from one of the independent claims.  Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150135234 to Hall

Regarding independent claims 1, 9 and 17, Hall teaches:

(Claim 1). A method for navigating through content, the method comprising: causing, using a hardware processor, a user interface to be presented on a user device, wherein the user interface includes a video content item that is concurrently displayed with a chat interface and wherein the chat interface presents one or more chat message items | (Claim 9). A system for navigating through content, the system comprising: a hardware processor that: | (Claim 17). A non-transitory computer-readable medium containing computer executable instructions that, when executed, cause a hardware processor to perform a method for navigating through content, the method comprising: (Hall, FIGS. 1-3;  [0024]-[0028] The user interface controller 102 may integrate data from various inputs into a unified SMILE GUI implemented as a dynamic web page or the like, for example an HTML or XML page, including extended functionalities such as JavaScript.TM. modules, and manage the serving of pages to different clients. The various inputs may include the parallel composited audio/video streams from the signal processing module 108 to appear in a video window of the SMILE GUI, continuously updated newsfeed data from a newsfeed server 103 to appear in a newsfeed window of the SMILE GUI, text chat stream data from a chat server 105 to appear in a chat window);

receiving, using the hardware processor, a stream of content including a first plurality of chat message items, wherein the first plurality of chat message items are received from a first plurality of user devices other than the user device; causing, using the hardware processor, the first plurality of chat message items to be presented in a first presentation mode and is concurrently presented with the video content item (Hall, FIGS. 1-3; [0024]-[0028] The user interface controller 102 may integrate data from various inputs into a unified SMILE GUI implemented as a dynamic web page or the like, for example an HTML or XML page, including extended functionalities such as JavaScript.TM. modules, and manage the serving of pages to different clients. The various inputs may include the parallel composited audio/video streams from the signal processing module 108 to appear in a video window of the SMILE GUI, continuously updated newsfeed data from a newsfeed server 103 to appear in a newsfeed window of the SMILE GUI, text chat stream data from a chat server 105 to appear in a chat window; [0044]-[0045], [0058] Live feed of the stream switching destination software interface's (FIG. 3 at 300) text chat system 452 may also added to the display matrix via the chat text relay for video caller 448; [0062] multi-channel, [0081] multiple video feeds, now arranged into a single layout and channel from each multiviewer component 406 may then be sent to a resolution and frequency adjustment array 408. At the resolution and frequency adjustment array 408, each final matrix composition single channel is independently received and converted to a preferred uncompressed resolution and frequency determined by the SMILES operator for a set of corresponding output audio/video feeds. Final audio intended to be broadcast across all streams equally may be received from a complete audio mix to broadcast component 428 and incorporated into the audio/video feeds through the adjustment array 408, [0084]); 

receiving, using the hardware processor, a first user selection of an interactive chat message item presented in the chat interface while continuing to receive the stream of content, wherein a second plurality of chat message items is included in the stream of content; and in response to receiving the first user selection while continuing to receive the second plurality of chat message items, causing, using the hardware processor, the second plurality of chat message items to be presented in a second presentation mode by: causing the selected interactive chat message item to be held in a fixed position within the chat interface; presenting each chat message item of the second plurality of chat message items in the order in which each chat message item is received within a first subset of the region of the user interface  (Hall, FIGS. 1-3, 10-14;  [0024]-[0028] The user interface controller 102 may integrate data from various inputs into a unified SMILE GUI implemented as a dynamic web page or the like, for example an HTML or XML page, including extended functionalities such as JavaScript.TM. modules, and manage the serving of pages to different clients. The various inputs may include the parallel composited audio/video streams from the signal processing module 108 to appear in a video window of the SMILE GUI, continuously updated newsfeed data from a newsfeed server 103 to appear in a newsfeed window of the SMILE GUI, text chat stream data from a chat server 105 to appear in a chat window; [0044]-[0045], [0058] Live feed of the stream switching destination software interface's (FIG. 3 at 300) text chat system 452 may also added to the display matrix via the chat text relay for video caller 448; [0062] multi-channel, [0081] multiple video feeds, now arranged into a single layout and channel from each multiviewer component 406 may then be sent to a resolution and frequency adjustment array 408. At the resolution and frequency adjustment array 408, each final matrix composition single channel is independently received and converted to a preferred uncompressed resolution and frequency determined by the SMILES operator for a set of corresponding output audio/video feeds. Final audio intended to be broadcast across all streams equally may be received from a complete audio mix to broadcast component 428 and incorporated into the audio/video feeds through the adjustment array 408, [0065]-[0066] the user may select 540 a different stream, for example by selecting an interactive object over a secondary video region, causing the client to transmit a request (not shown) for a different composited video to the SMILE system 502. [0084]; examiner notes features of ‘interactive chat message item’(e.g., video may itself correspond to a chat and nested video chats, text chats, chat interface buttons, etc. may all correspond to ‘chat message item’).  Examiner further notes fixed position within the chat interface relative to what/subject to what?  Each final matrix composition of Hall may correspond to a fixed position within the interface? Or a chat position within a final matrix composition may be fixed relative to other elements to the final matrix composition single channel (e.g., item may be any chat item associated with a subset of multiple video streams (e.g., FIG. 9, 920); and 

continuing to update the first subset of the region of the chat interface with additionally received chat message items as the additionally received chat message items are received from a second plurality of user devices other than the user device  (Hall, FIGS. 1-3, 13D;  [0024]-[0028] The user interface controller 102 may integrate data from various inputs into a unified SMILE GUI implemented as a dynamic web page or the like, for example an HTML or XML page, including extended functionalities such as JavaScript.TM. modules, and manage the serving of pages to different clients. The various inputs may include the parallel composited audio/video streams from the signal processing module 108 to appear in a video window of the SMILE GUI, continuously updated newsfeed data from a newsfeed server 103 to appear in a newsfeed window of the SMILE GUI, text chat stream data from a chat server 105 to appear in a chat window; [0044]-[0045], [0058] Live feed of the stream switching destination software interface's (FIG. 3 at 300) text chat system 452 may also added to the display matrix via the chat text relay for video caller 448; [0062] multi-channel, [0081] multiple video feeds, now arranged into a single layout and channel from each multiviewer component 406 may then be sent to a resolution and frequency adjustment array 408. At the resolution and frequency adjustment array 408, each final matrix composition single channel is independently received and converted to a preferred uncompressed resolution and frequency determined by the SMILES operator for a set of corresponding output audio/video feeds. Final audio intended to be broadcast across all streams equally may be received from a complete audio mix to broadcast component 428 and incorporated into the audio/video feeds through the adjustment array 408, [0084]; examiner notes fixed position within the chat interface relative to what/subject to what?  Each final matrix composition of Hall may correspond to a fixed position within the interface? Or a chat position within a final matrix composition may be fixed relative to other elements to the final matrix composition single channel (e.g., [0026] predetermined arrangement); examiner again further notes features of ‘chat message items’?).

Hall pertains to systems and methods for multi-camera interactive live engagement systems and methods including a network interface for receiving audio/video streams and a real-time video compositor component (Hall, Abstract, [0024]-[0028]).  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to employ a combination of techniques and features described in Hall with regard to different exemplary embodiments as taught by Hall to suit the preferences or goals so as to increase and/or maximize the usefulness and applicability of the information available to a user on screen space (Hall, Abstract, [0004], [0024]-[0028], FIGS. 1-3, 9-12).


Regarding dependent claims 2 and 10, Hall teaches:

2. The method of claim 1, wherein fewer chat message items are presented within the chat interface while in the second presentation mode than are presented while in the first presentation mode (Hall, FIGS. 1-3, 13D;  [0004]-[0006] multiple simultaneous video streams; [0024]-[0028] The user interface controller 102 may integrate data from various inputs into a unified SMILE GUI implemented as a dynamic web page or the like, for example an HTML or XML page, including extended functionalities such as JavaScript.TM. modules, and manage the serving of pages to different clients. The various inputs may include the parallel composited audio/video streams from the signal processing module 108 to appear in a video window of the SMILE GUI, continuously updated newsfeed data from a newsfeed server 103 to appear in a newsfeed window of the SMILE GUI, text chat stream data from a chat server 105 to appear in a chat window; [0044]-[0045], [0058] Live feed of the stream switching destination software interface's (FIG. 3 at 300) text chat system 452 may also added to the display matrix via the chat text relay for video caller 448; [0062] multi-channel, [0081] multiple video feeds, now arranged into a single layout and channel from each multiviewer component 406 may then be sent to a resolution and frequency adjustment array 408. At the resolution and frequency adjustment array 408, each final matrix composition single channel is independently received and converted to a preferred uncompressed resolution and frequency determined by the SMILES operator for a set of corresponding output audio/video feeds. Final audio intended to be broadcast across all streams equally may be received from a complete audio mix to broadcast component 428 and incorporated into the audio/video feeds through the adjustment array 408, [0065]-[0066] At 540, the user may select 540 a different stream, for example by selecting an interactive object over a secondary video region, causing the client to transmit a request (not shown) for a different composited video to the SMILE system 502. [0084]; examiner notes fixed position within the chat interface relative to what/subject to what?  Each final matrix composition of Hall may correspond to a fixed position within the interface? Or a chat position within a final matrix composition may be fixed relative to other elements to the final matrix composition single channel (e.g., [0026] predetermined arrangement); examiner further notes features of ‘chat message items’? and expanding respective nested feeds alters presentation of chat message items, particularly as features of chat message items).

Regarding dependent claims 3 and 11, Hall teaches:

3. The method of claim 1, wherein each chat message item presented in the chat interface can be interacted with using the user device (Hall, FIGS. 1-3, 7, 13D;  [0004]-[0006] multiple simultaneous video streams; [0024]-[0028] The user interface controller 102 may integrate data from various inputs into a unified SMILE GUI implemented as a dynamic web page or the like, for example an HTML or XML page, including extended functionalities such as JavaScript.TM. modules, and manage the serving of pages to different clients. The various inputs may include the parallel composited audio/video streams from the signal processing module 108 to appear in a video window of the SMILE GUI, continuously updated newsfeed data from a newsfeed server 103 to appear in a newsfeed window of the SMILE GUI, text chat stream data from a chat server 105 to appear in a chat window; [0044]-[0045], [0058] Live feed of the stream switching destination software interface's (FIG. 3 at 300) text chat system 452 may also added to the display matrix via the chat text relay for video caller 448; [0062] multi-channel, [0081] multiple video feeds, now arranged into a single layout and channel from each multiviewer component 406 may then be sent to a resolution and frequency adjustment array 408. At the resolution and frequency adjustment array 408, each final matrix composition single channel is independently received and converted to a preferred uncompressed resolution and frequency determined by the SMILES operator for a set of corresponding output audio/video feeds. Final audio intended to be broadcast across all streams equally may be received from a complete audio mix to broadcast component 428 and incorporated into the audio/video feeds through the adjustment array 408, [0065]-[0070] A transparent interactive mask 608 including independently operable objects (e.g., objects 618 and 620) may be overlain over the secondary video regions 612. [0084]; examiner notes fixed position within the chat interface relative to what/subject to what?  Each final matrix composition of Hall may correspond to a fixed position within the interface? Or a chat position within a final matrix composition may be fixed relative to other elements to the final matrix composition single channel (e.g., [0026] predetermined arrangement); examiner further notes features of ‘chat message items’? and Hall explicitly teaches various ‘interactive’ elements/object (e.g., 618, 620, method 700 user selection actions).

Regarding dependent claims 4 and 12, Hall teaches:

4. The method of claim 3, wherein selection of a chat message item causes a communication interface for transmitting communications to a sender of the chat message item to be opened on the user device (Hall, FIGS. 1-3, 7, 13D;  [0004]-[0006] multiple simultaneous video streams; [0024]-[0028] The user interface controller 102 may integrate data from various inputs into a unified SMILE GUI implemented as a dynamic web page or the like, for example an HTML or XML page, including extended functionalities such as JavaScript.TM. modules, and manage the serving of pages to different clients. The various inputs may include the parallel composited audio/video streams from the signal processing module 108 to appear in a video window of the SMILE GUI, continuously updated newsfeed data from a newsfeed server 103 to appear in a newsfeed window of the SMILE GUI, text chat stream data from a chat server 105 to appear in a chat window; [0044]-[0045], [0058] Live feed of the stream switching destination software interface's (FIG. 3 at 300) text chat system 452 may also added to the display matrix via the chat text relay for video caller 448; [0062] multi-channel, [0081] multiple video feeds, now arranged into a single layout and channel from each multiviewer component 406 may then be sent to a resolution and frequency adjustment array 408. At the resolution and frequency adjustment array 408, each final matrix composition single channel is independently received and converted to a preferred uncompressed resolution and frequency determined by the SMILES operator for a set of corresponding output audio/video feeds. Final audio intended to be broadcast across all streams equally may be received from a complete audio mix to broadcast component 428 and incorporated into the audio/video feeds through the adjustment array 408, [0065]-[0070] A transparent interactive mask 608 including independently operable objects (e.g., objects 618 and 620) may be overlain over the secondary video regions 612. [0084]; examiner notes fixed position within the chat interface relative to what/subject to what?  Each final matrix composition of Hall may correspond to a fixed position within the interface? Or a chat position within a final matrix composition may be fixed relative to other elements to the final matrix composition single channel (e.g., [0026] predetermined arrangement); examiner further notes features of ‘chat message items’? and Hall explicitly teaches various ‘interactive’ elements/object (e.g., 618, 620, method 700 user selection actions).

Regarding dependent claims 5 and 13, Hall teaches:

5. The method of claim 4, wherein the communication interface is an interface to initiate a video call with the sender of the chat message item (Hall, FIGS. 1-3, 7, 13D;  [0004]-[0006] multiple simultaneous video streams; [0024]-[0028] The user interface controller 102 may integrate data from various inputs into a unified SMILE GUI implemented as a dynamic web page or the like, for example an HTML or XML page, including extended functionalities such as JavaScript.TM. modules, and manage the serving of pages to different clients. The various inputs may include the parallel composited audio/video streams from the signal processing module 108 to appear in a video window of the SMILE GUI, continuously updated newsfeed data from a newsfeed server 103 to appear in a newsfeed window of the SMILE GUI, text chat stream data from a chat server 105 to appear in a chat window; [0044]-[0045], [0058] Live feed of the stream switching destination software interface's (FIG. 3 at 300) text chat system 452 may also added to the display matrix via the chat text relay for video caller 448; [0062] multi-channel audio feed 426, video caller audio distribution 446, [0081] multiple video feeds, now arranged into a single layout and channel from each multiviewer component 406 may then be sent to a resolution and frequency adjustment array 408. At the resolution and frequency adjustment array 408, each final matrix composition single channel is independently received and converted to a preferred uncompressed resolution and frequency determined by the SMILES operator for a set of corresponding output audio/video feeds. Final audio intended to be broadcast across all streams equally may be received from a complete audio mix to broadcast component 428 and incorporated into the audio/video feeds through the adjustment array 408, [0065]-[0070] A transparent interactive mask 608 including independently operable objects (e.g., objects 618 and 620) may be overlain over the secondary video regions 612. [0084] interface 460 may provide an intuitive, client or cloud-based user controllable interface that allows for: seamless switching of incoming multi-feed streams, simple activation/connection of a video call; examiner notes fixed position within the chat interface relative to what/subject to what?  Each final matrix composition of Hall may correspond to a fixed position within the interface? Or a chat position within a final matrix composition may be fixed relative to other elements to the final matrix composition single channel (e.g., [0026] predetermined arrangement); examiner further notes features of ‘chat message items’? and Hall explicitly teaches video calling, e.g., video caller audio distribution 446).

Regarding dependent claims 6 and 14, Hall teaches:

6. The method of claim 3, wherein selection of a chat message item causes a second user interface that includes a plurality of options related to the chat message item to be presented (Hall, FIGS. 1-3, 7, 13D;  [0004]-[0006] multiple simultaneous video streams; [0024]-[0028] The user interface controller 102 may integrate data from various inputs into a unified SMILE GUI implemented as a dynamic web page or the like, for example an HTML or XML page, including extended functionalities such as JavaScript.TM. modules, and manage the serving of pages to different clients. The various inputs may include the parallel composited audio/video streams from the signal processing module 108 to appear in a video window of the SMILE GUI, continuously updated newsfeed data from a newsfeed server 103 to appear in a newsfeed window of the SMILE GUI, text chat stream data from a chat server 105 to appear in a chat window; [0044]-[0045], [0058] Live feed of the stream switching destination software interface's (FIG. 3 at 300) text chat system 452 may also added to the display matrix via the chat text relay for video caller 448; [0062] multi-channel, [0081] multiple video feeds, now arranged into a single layout and channel from each multiviewer component 406 may then be sent to a resolution and frequency adjustment array 408. At the resolution and frequency adjustment array 408, each final matrix composition single channel is independently received and converted to a preferred uncompressed resolution and frequency determined by the SMILES operator for a set of corresponding output audio/video feeds. Final audio intended to be broadcast across all streams equally may be received from a complete audio mix to broadcast component 428 and incorporated into the audio/video feeds through the adjustment array 408, [0065]-[0070] A transparent interactive mask 608 including independently operable objects (e.g., objects 618 and 620) may be overlain over the secondary video regions 612. [0084]; examiner notes fixed position within the chat interface relative to what/subject to what?  Each final matrix composition of Hall may correspond to a fixed position within the interface? Or a chat position within a final matrix composition may be fixed relative to other elements to the final matrix composition single channel (e.g., [0026] predetermined arrangement); examiner further notes features of ‘chat message items’? and Hall explicitly teaches various ‘interactive’ elements/object (e.g., 618, 620, method 700 user selection actions).

Regarding dependent claims 7 and 15, Hall teaches:

7. The method of claim 1, wherein the first subset of the region of the chat interface is above the fixed position within the chat interface (Hall, FIGS. 1-3, 13D;  [0004]-[0006] multiple simultaneous video streams; [0024]-[0028] The user interface controller 102 may integrate data from various inputs into a unified SMILE GUI implemented as a dynamic web page or the like, for example an HTML or XML page, including extended functionalities such as JavaScript.TM. modules, and manage the serving of pages to different clients. The various inputs may include the parallel composited audio/video streams from the signal processing module 108 to appear in a video window of the SMILE GUI, continuously updated newsfeed data from a newsfeed server 103 to appear in a newsfeed window of the SMILE GUI, text chat stream data from a chat server 105 to appear in a chat window; [0044]-[0045], [0058] Live feed of the stream switching destination software interface's (FIG. 3 at 300) text chat system 452 may also added to the display matrix via the chat text relay for video caller 448; [0062] multi-channel, [0081] multiple video feeds, now arranged into a single layout and channel from each multiviewer component 406 may then be sent to a resolution and frequency adjustment array 408. At the resolution and frequency adjustment array 408, each final matrix composition single channel is independently received and converted to a preferred uncompressed resolution and frequency determined by the SMILES operator for a set of corresponding output audio/video feeds. Final audio intended to be broadcast across all streams equally may be received from a complete audio mix to broadcast component 428 and incorporated into the audio/video feeds through the adjustment array 408, [0065]-[0066] At 540, the user may select 540 a different stream, for example by selecting an interactive object over a secondary video region, causing the client to transmit a request (not shown) for a different composited video to the SMILE system 502. [0084]; examiner notes fixed position within the chat interface relative to what/subject to what?  Each final matrix composition of Hall may correspond to a fixed position within the interface? Or a chat position within a final matrix composition may be fixed relative to other elements to the final matrix composition single channel (e.g., [0026] predetermined arrangement) and examiner further ‘above’ relative to what ‘fixed position’ as features of ‘fixed position’ are not set forth in the claim).

Regarding dependent claims 8 and 16, Hall teaches:

8. The method of claim 1, further comprising: receiving, using the hardware processor, an indication that the first presentation mode is to be used; and in response to receiving the indication that the first presentation mode is to be used, returning, using the hardware processor, to the first presentation mode in which the selected interactive chat message is no longer held in the fixed position (Hall, FIGS. 1-3, 13D;  [0004]-[0006] multiple simultaneous video streams; [0024]-[0028] The user interface controller 102 may integrate data from various inputs into a unified SMILE GUI implemented as a dynamic web page or the like, for example an HTML or XML page, including extended functionalities such as JavaScript.TM. modules, and manage the serving of pages to different clients. The various inputs may include the parallel composited audio/video streams from the signal processing module 108 to appear in a video window of the SMILE GUI, continuously updated newsfeed data from a newsfeed server 103 to appear in a newsfeed window of the SMILE GUI, text chat stream data from a chat server 105 to appear in a chat window; [0044]-[0045], [0058] Live feed of the stream switching destination software interface's (FIG. 3 at 300) text chat system 452 may also added to the display matrix via the chat text relay for video caller 448; [0062] multi-channel, [0081] multiple video feeds, now arranged into a single layout and channel from each multiviewer component 406 may then be sent to a resolution and frequency adjustment array 408. At the resolution and frequency adjustment array 408, each final matrix composition single channel is independently received and converted to a preferred uncompressed resolution and frequency determined by the SMILES operator for a set of corresponding output audio/video feeds. Final audio intended to be broadcast across all streams equally may be received from a complete audio mix to broadcast component 428 and incorporated into the audio/video feeds through the adjustment array 408, [0065]-[0066] At 540, the user may select 540 a different stream, for example by selecting an interactive object over a secondary video region, causing the client to transmit a request (not shown) for a different composited video to the SMILE system 502. [0084]; examiner notes fixed position within the chat interface relative to what/subject to what?  Each final matrix composition of Hall may correspond to a fixed position within the interface? Or a chat position within a final matrix composition may be fixed relative to other elements to the final matrix composition single channel (e.g., [0026] predetermined arrangement) and examiner further ‘above’ relative to what ‘fixed position’ as features of ‘fixed position’ are not set forth in the claim).


Double Patenting

Applicant appears to have multiple co-pending related applications.  Applicant should take caution to ensure that related applications do not include claims of identical scope or of obvious variants thereof.  In view of this notice to the Applicant and Applicant’s own superior knowledge of pending and/or issued related applications, the examiner retains the ability to issue a double patenting rejection in a Final rejection if appropriate without establishing a new grounds of rejection.
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  Claims 1, 9 and 17 have been rejected on the ground of nonstatutory double patenting as being unpatentable over 1, 7 and 13 of US Patent Application No. 14/980,223 (hereinafter “the co-pending application” not US Patent No. 10764343). This is a nonstatutory obviousness type double patenting rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9 and 17 of the instant application and claims  1, 7 and 13 recite alternative language and/or features of elements that one of ordinary skill in the art, before the effective filing date of the instant application, would appreciate as obvious variations in view of the teachings of Hall, which is directed to analogous art and, is subject to similar motivational reasonings as set forth in the claim rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For the prior art applied to the claims, as set forth above, the Examiner has cited particular columns and line numbers (or paragraphs) in the references for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. More particularly, e.g., in the instances the Examiner has identified Figures of the applied prior art reference, it is understood that the corresponding portions of the written description describing the identified Figures is relied upon.  It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or identified by the Examiner. The entire reference(s) is/are to be considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Ell, can be reached on (571)270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM M IPAKCHI/               Primary Examiner, Art Unit 2171